This is an original action in mandamus by the relator to require the Land Commissioner of this State to re-instate his claim to a tract of public free school land in Henderson County, Texas, which the State had sold him, and, without forfeiting his contract as by law required, proceeded prematurely to advertise the land for resale.
On the third day of March, 1925, the relator filed a motion herein as follows:
"Comes now the Relator, and respectively shows to the Court that, since the institution of this proceeding, the Respondent, J.T. Robison, Commissioner of the General Land Office of the State of Texas, has voluntarily reinstated the Relator as a purchaser of the land referred to in his Petition, and that, therefore, the further prosecution of this proceeding has become unnecessary.
"Accordingly, Relator prays that the cause be dismissed at his cost."
This case is ruled by our opinions in the cases of Weaver v. Robison. Commissioner, and Watley v. Robison, Commissioner, and which opinions were adopted by the Supreme Court on December 20, 1924, See: 268 S.W.R. 133, and 142. In those cases we held there could be no valid advertisement such as required by law before the lands advertised were forfeited and that an advertisement and subsequent sale of lands already sold and not forfeited were void. The reinstatement of the relator in the instant case by the Commissioner followed the decisions aforesaid.
We recommend that the aforesaid motion, filed by relator herein, be granted and this cause dismissed at his cost.
Cause dismissed on motion of relator at his cost as recommended by the Commission of Appeals.
C.M. Cureton, Chief Justice. *Page 417